     Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 1 of 40 Page ID #:113



 1    TRACY L. WILKISON
      Acting United States Attorney
 2    BRANDON D. FOX
      Assistant United States Attorney
 3    Chief, Criminal Division
      ANDREW BROWN (Cal. Bar No. 172009)
 4    Assistant United States Attorney
      Major Frauds Section
 5         1100 United States Courthouse
           312 North Spring Street
 6         Los Angeles, California 90012
           Telephone: (213) 894-0102
 7         Facsimile: (213) 894-6269
           E-mail:     andrew.brown@usdoj.gov
 8    Attorneys for Defendant
      UNITED STATES OF AMERICA
 9
                              UNITED STATES DISTRICT COURT
10
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
      DOES 1-6,                                   No.   2:21-cv-03254-MCS-SK
12
                  Plaintiffs,                     DEFENDANTS’ OPPOSITION TO EX
13                                                PARTE APPLICATION FOR TEMPORARY
                       v.                         RESTRAINING ORDER; DECLARATIONS
14                                                OF AUSA BROWN AND SA PALMERTON;
      UNITED STATES OF AMERICA, et al.,           EXHIBIT
15
                  Defendants.
16

17          The government hereby opposes the ex parte application of Does

18    1-6 for a temporary restraining order.

19     Dated: April 16, 2021               Respectfully submitted,

20                                         TRACY L. WILKISON
                                           Acting United States Attorney
21
                                           BRANDON D. FOX
22                                         Assistant United States Attorney
                                           Chief, Criminal Division
23
                                           /s/ Andrew Brown
24
                                           ANDREW BROWN
25                                         Assistant United States Attorney

26                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
27

28
                                              1
     Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 2 of 40 Page ID #:114



 1                                  TABLE OF CONTENTS

 2                                                                               PAGE

 3    TABLE OF AUTHORITIES..............................................ii
 4    MEMORANDUM OF POINTS AND AUTHORITIES...............................1
 5    A.    BACKGROUND REGARDING USPV.....................................1
 6    B.    FACTS.........................................................2
 7    C.    PLAINTIFFS HAVE NOT ESTABLISHED A BASIS FOR INTERFERING WITH A
            CRIMINAL INVESTIGATION OR ANY IRREPARABLE INJURY..............4
 8
      D.    PLAINTIFFS ARE NOT ENTITLED TO SERVICE OF THE WARRANTS AGAINST
 9          USPV, OR AN INVENTORY OF THE ITEMS SEIZED, WHICH WOULD
            UNDERMINE THE VERIFICATION PROCESS IN ANY EVENT...............6
10
      E.    PLAINTIFFS HAVE FAILED TO SHOW A RISK OF SPOILATION...........7
11
      F.    PLAINTIFFS HAVE NOT DEMONSTRATED LIKELIHOOD OF SUCCESS ON THE
12          MERITS........................................................7
13    G.    PLAINTIFFS MISUNDERSTAND THE FBI’S CLAIMS PROCEDURE..........10
14    H.    NO SPECIAL MASTER IS WARRANTED...............................13
15    I.    PLAINTIFFS SHOULD NOT BE PERMITTED TO PROCEED ANONYMOUSLY....13
16    J.    CONCLUSION...................................................17
17    DECLARATION OF ANDREW BROWN

18    DECLARATION OF SA JUSTIN PALMERTON
19
      EXHIBIT
20

21

22

23

24

25

26

27

28
                                              i
     Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 3 of 40 Page ID #:115



1                                  TABLE OF AUTHORITIES
2     SUPREME COURT OPINIONS:                                                 PAGE(S)
3
      Mazurek v. Armstrong,
4       520 U.S. 968 (1997)      ...........................................            4

5     Nixon v. Warner Commc’ns, Inc.,
        435 U.S. 589–99 (1978) .......................................                 13
6
      United States v. Nixon,
        418 U.S. 683 (1974) ...........................................                 4
7

8     Winter v. Natural Res. Def. Council, Inc.
           555 U.S. 7 (2008).......................................... 4, 6
9

10    FEDERAL COURT OPINIONS:

11    Blinder, Robinson & Co., Inc. v. United States,
        897 F.2d 1549 (10th Cir. 1990) ................................                 8
12    Burlington N. R. Co. v. Wash. Dep’t of Revenue,
        934 F.2d 1064 (9th Cir 1991) ..................................                13
13
      Doe v. Kamehameha Sch./Bernice Pauahi Bishop Estate,
14      596 F.3d 1036 (9th Cir. 2010) ................................                 13
15    Does I thru XXIII v. Advanced Textile Corp.,
        214 F.3d 1058 (9th Cir. 2000) ........................            13, 14, 15
16
      EEOC v. Erection Co.
17      900 F.2d 168 (9th Cir. 1990) ..................................                13

18    Jane Roes 1-2 v. SFBSC Mgmt., LLC,
        77 F. Supp. 3d 990 (N.D. Cal. 2015)         ..........................         14
19
      Kiesel Company, Inc. v. Householder,
        879 F.2d 385 (8th Cir. 1989) ...............................             8, 9
20
      Kitty’s East v. United States,
21      905 F.2d 1367 (10th Cir. 1990)        .............................      8, 9
22    LaRouche v. Webster,
        566 F. Supp. 415 (S.D.N.Y. 1983)        ...........................      4, 5
23
      Meier v. Keller,
24      521 F.2d 548 (9th Cir. 1975)       ..................................          8

25    Melendres v. Arpaio,
        695 F.3d 990 (9th Cir. 2012)       ..................................          6
26
      Olagues v. Russoniello,
27      770 F.2d 791 (9th Cir. 1985)       ...............................       4, 5

28    Ramsden v. United States,
        2 F.3d 322 (9th Cir. 1993)       ...............................       passim
                                             ii
     Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 4 of 40 Page ID #:116



1                           TABLE OF AUTHORITIES (CONTINUED)
2

3     FEDERAL COURT OPINIONS:                                                 PAGE(S)

4     Richey v. Smith,
        515 F.2d 1239 (5th Cir. 1975)        .................................          9
5     Stuhlbarg Int’l Sales Co. v. John D. Brush & Co.,
        240 F.3d 832 (9th 2001) .......................................                 4
6
      Sociedad Anonima Vina Santa Rita v. U.S. Dep’t of the Treasury,
7       193 F. Supp. 2d 6 (D.D.C. 2001) ................................. 4
8     United States v. Burzynski Cancer Rsch. Inst.,
        819 F.2d 1301 (5th Cir. 1987) .................................                 5
9
      United States v. Derrick,
10      163 F.3d 799 (4th Cir. 1998)       ................................       4-5

11    United States v. Doe,
        655 F.2d 920 (9th Cir. 1981)       .................................           14
12
      United States v. Olson,
13      504 F.2d 1222 (9th Cir. 1974)        .................................          5
      United States v. Stoterau,
14      524 F.3d 988 (9th Cir. 2008)       ..............................       13-14
15    STATUTES:
16    18 U.S.C. § 983 .............................................            passim
17    RULES
18    Fed. R. Civ. P. 10(a) ...........................................                13
19    Fed. R. Civ. P. 53 ..............................................                13
20    Fed. R. Crim. P. 41(f)(1)(C)       ....................................           6
21
      MISCELLANEOUS:
22
      Fed. Jud. Ctr., Manual for Complex Litigation
23         § 11.52 (4th ed. 2004) ...................................... 13
24

25

26

27

28
                                             iii
     Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 5 of 40 Page ID #:117



 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2          Plaintiffs who seek to remain anonymous are improperly asking

 3    this Court to enter a temporary restraining order (“TRO”) that would

 4    radically alter the status quo and preemptively grant them all the

 5    relief they want in a preliminary injunction.          Plaintiffs have not

 6    established grounds for a TRO or even for an order to show cause

 7    (“OSC”) re preliminary injunction

 8          Plaintiffs ask this Court to order the government not to

 9    conduct an investigation of anyone who used the anonymous storage

10    facilities of U.S. Private Vaults (“USPV”)—which has been indicted

11    for conspiring with its customers to launder money, distribute

12    controlled substances, and structure transactions to evade currency

13    reporting requirements.      They argue that a failure to grant them a

14    TRO would cause irreparable harm even though, as they acknowledge,

15    the property in the safety deposit boxes has merely been moved from

16    one storage facility (USPV) to another (a secure warehouse

17    controlled by the FBI), and that no searches of the boxes are now

18    occurring or are planned, except based on warrants for individual

19    boxes.     The Court should decline the anonymous plaintiffs’

20    extraordinary request to halt a criminal investigation, and deny the

21    TRO and OSC, as it previously did in John Doe v. United States of

22    America, et al., Case No. 2:21-cv-02803-RGK-MAR (dkt. 17.) There is

23    no reason plaintiffs cannot proceed by way of a regularly noticed

24    motion.

25          A.     BACKGROUND REGARDING USPV
26          USPV offers a unique service in California:         the anonymous

27    rental of safety deposit boxes.        While banks and other private vault

28    companies offer similar services at much lower prices, none permit

                                              1
     Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 6 of 40 Page ID #:118



 1    their customers to remain anonymous.        It is this anonymity that USPV

 2    advertises on its website to attract customers: “Complete Privacy;

 3    Biometric Identification; No ID Required.”         www.usprivatevaults.com.

 4    By providing and promoting total anonymity, USPV caters to and

 5    attracts criminals, who seek to keep their identities and the source

 6    of their cash beyond the reach of law enforcement and the IRS.

 7          USPV’s website states, “Our business is one of very few where

 8    we don’t even want to know your name.         For your privacy and the

 9    security of your assets in our vault, the less we know the better.”

10    (Id.) In a posting entitled, “Four Reasons to Store Your Gold At

11    USPV,” USPV argues: “Banks require clients to provide their social

12    security number and a photo identification as a condition for

13    renting a safe deposit box. Your information is then filed in the

14    bank’s central data system. This information can be easily accessed

15    by government agencies (such as the IRS) or attorneys armed with

16    court orders. If no one is aware you have a safe deposit box, the

17    contents (your gold) are much safer.”         It goes on to explain that,

18    “As government chartered institutions, banks are now required to

19    file ‘suspicious activity reports.’ . . . . U.S. Private Vaults is

20    not subject to federal banking laws and would only cooperate with

21    the government under court order.”

22          B.      FACTS
23          The Grand Jury indicted USPV for conspiring with its customers

24    to launder money, distribute drugs, and structure financial

25    transactions to avoid currency reporting requirements.           (Exh.)

26          The government obtained a sealed criminal seizure warrant for,

27    among other things, the nests of safety deposit boxes located at

28    USPV.      During the week of March 22 through 26, federal agents

                                              2
     Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 7 of 40 Page ID #:119



 1    executed the seizure warrant and removed the nests of safety deposit

 2    boxes, inventorying their contents in the process, as authorized in

 3    the seizure warrant and discussed in the affidavit supporting it.

 4    (Brown Decl. ¶ 3).      The inventory was completed on site.        Agents

 5    left USPV on March 26, 2021.       All the inventory searches were

 6    completed by March 26, 2021, so absent additional justification,

 7    such as a search warrant for specific boxes, no further examination

 8    of their contents will occur.       (Palmerton Decl. ¶ 2).      The inventory

 9    of the contents of the boxes revealed, among other items, firearms,

10    illegal drugs, and anonymous stores of wealth, mostly cash.            The

11    most frequently inventoried item was cash in the form of stacks of

12    $100 bills, often filling the entire box, and exceeding $1 million

13    in the largest boxes.      Drug detecting dogs alerted to most, but not

14    all, of the cash stashes.       (Palmerton Decl. ¶ 3).     The FBI has no

15    plans to dispose of or alter any of the items in its custody,

16    including the seized safety deposit boxes themselves. (Palmerton

17    Decl. ¶ 2).

18          The boxes the plaintiffs claim are theirs all contained cash,

19    ranging from hundreds of thousands of dollars, to over $1,000,000.

20    Drug-detecting dogs alerted to all the cash plaintiffs’ claim,

21    except for one box in which the cash was vacuum-packed, a technique

22    drug traffickers employ to foil drug-sniffing dogs.           (Palmerton

23    Decl. ¶ 4).

24          The FBI has already begun returning the contents of boxes to

25    verified claimants, and has already received at least one false

26    claim from someone with no connection to USPV who hoped for a

27    windfall.    (Palmerton Decl. ¶¶ 6-7.)

28

                                              3
     Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 8 of 40 Page ID #:120



 1          C.    PLAINTIFFS HAVE NOT ESTABLISHED A BASIS FOR INTERFERING
                  WITH A CRIMINAL INVESTIGATION OR ANY IRREPARABLE INJURY
 2
            The standard for issuing a TRO is substantially identical to
 3
      the standard for issuing a preliminary injunction. See Stuhlbarg
 4    Int'l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th
 5    Cir. 2001). Preliminary injunctive relief is “an extraordinary
 6    remedy,” Sociedad Anonima Vina Santa Rita v. U.S. Dep’t of the
 7    Treasury, 193 F. Supp. 2d 6, 13 (D.D.C. 2001), that “should not be
 8    granted unless the movant, by a clear showing, carries the burden of

 9    persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (per

10    curiam) (citations omitted).

11          A plaintiff “must establish that she is likely to succeed on

12    the merits, that she is likely to suffer irreparable harm in the
      absence of preliminary relief, that the balance of equities tips in
13
      her favor, and that an injunction is in the public interest.” Winter
14
      v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); Wash.
15
      Metro. Area Transit Comm’n v. Holiday Tours, Inc., 559 F.2d 841, 843
16
      (D.C. Cir. 1977).
17
            The anonymous plaintiffs here seek to enjoin criminal
18
      investigations that could involve hundreds of persons.           In so doing,
19
      they “‘bear[] an almost insurmountable burden.’”          Olagues v.
20
      Russoniello, 770 F.2d 791, 800 (9th Cir. 1985) (quoting LaRouche v.
21
      Webster, 566 F. Supp. 415, 417 (S.D.N.Y. 1983)).          That is because
22
      criminal investigatory decisions are committed to the Executive
23
      Branch, and intruding upon that Executive Branch function risks
24
      violating the separation of powers.         Id. at 799; see also United
25
      States v. Nixon, 418 U.S. 683, 693 (1974) (“[T]he Executive Branch
26
      has exclusive authority and absolute discretion to decide whether to
27
      prosecute a case[.]"); United States v. Derrick, 163 F.3d 799, 824-
28

                                              4
     Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 9 of 40 Page ID #:121



 1    25 (4th Cir. 1998) (“The caselaw is legend from the Supreme Court

 2    and the courts of appeals that the investigatory and prosecutorial

 3    function rests exclusively with the Executive.”); United States v.

 4    Olson, 504 F.2d 1222, 1225 (9th Cir. 1974) (separation of powers

 5    commands “that the courts are not to interfere with the free

 6    exercise of the discretionary powers of the attorneys of the United

 7    States in their control over criminal prosecutions”).           Hence, “only

 8    in extraordinary circumstances” may courts “entertain an action to

 9    enjoin a prosecutor’s investigatory activities.”          Olagues, 770 F.2d

10    at 799.    Plaintiff must show “egregiously illegal conduct” supported

11    by a “clear basis in fact and law” supporting the extraordinary

12    remedy he seeks.     Id. at 799-800 (citations omitted).        Courts do not

13    function as a “‘super prosecutor’ empowered to monitor all

14    prosecutorial activities on a day-to-day basis, absent compelling,

15    extraordinary circumstances.”       Id. at 803.

16          Here, the government obtained a federal criminal seizure

17    warrant for the nests of safety deposit boxes which discussed

18    inventorying the contents of the individual boxes.           The judiciary

19    thereby already fulfilled its role of assessing probable cause and

20    found that it was established.       It is not now the function of the

21    courts to oversee or interfere with the government’s ongoing

22    investigation.     See Olagues, 770 F.2d at 799-801; United States v.

23    Burzynski Cancer Rsch. Inst., 819 F.2d 1301, 1312 (5th Cir. 1987);

24    LaRouche, 566 F. Supp. at 417-18.           Plaintiffs fail to establish

25    circumstances so extraordinary as to permit judicial interference

26    with the government’s investigations.

27          Even if judicial intervention were allowed, it would be

28    unwarranted.     Most glaringly, plaintiffs fail to establish

                                              5
 Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 10 of 40 Page ID #:122



 1   irreparable harm.    Such harm is necessary to warrant either a TRO or

 2   relief under Rule 41(g).    See Winter, 555 U.S. at 20; Ramsden v.

 3   United States, 2 F.3d 322, 325 (9th Cir. 1993).         “The mere threat

 4   of prosecution is not sufficient to constitute irreparable

 5   harm.”    Ramsden, 2 F.3d at 326.

 6        Plaintiffs’ claim that they are irreparably harmed by the

 7   “deprivation of constitutional rights” mischaracterizes the case

 8   they cite.    The plaintiffs in Melendres v. Arpaio, 695 F.3d 990 (9th

 9   Cir. 2012), were Latino individuals in a county where the sheriff

10   had adopted a policy of racial profiling.        Id. at 994.   They were

11   thus subject to repeated constitutional violations.        This case

12   involves nothing of the sort; the inventorying of the contents has

13   been completed.    And the contents of the safety deposit boxes remain

14   safe in storage.

15        D.     PLAINTIFFS ARE NOT ENTITLED TO SERVICE OF THE WARRANTS
                 AGAINST USPV, OR AN INVENTORY OF THE ITEMS SEIZED, WHICH
16               WOULD UNDERMINE THE VERIFICATION PROCESS IN ANY EVENT
17        Plaintiffs ask the Court to order the government to provide

18   them with copies of the sealed warrants executed on USPV, as well as

19   copies of the inventory of the items seized.        Plaintiffs assert that

20   the “officer executing a search and seizure warrant must give a copy

21   of the warrant and a receipt for the property taken to the person

22   from whom the property was taken.        Fed.R.Crim.P. 41(f)(1)(C).”    In

23   fact, that rule provides three alternative methods of serving a

24   search warrant.    The officer may “give a copy of the warrant and a

25   receipt for the property taken to the person from whom, or from

26   whose premises, the property was taken or leave a copy of the

27   warrant and receipt at the place where the officer took the

28   property.”    Fed.R.Crim.P. 41(f)(1)(C).      Here, the warrants

                                          6
 Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 11 of 40 Page ID #:123



 1   authorized the seizure of USPV’s property were properly served on

 2   USPV by leaving them that “at the place where the officer took the

 3   property,” satisfying Rule 41.     (Palmerton Decl. ¶ 8.)      Further,

 4   defendants do not actually want the inventory of the seizure warrant

 5   served on USPV, which describes generically taking nests of safety

 6   deposit boxes.   They want a list of the items found during an

 7   inventory of those boxes, i.e., the items in particular boxes.          But

 8   Rule 41 does not govern inventory searches at all, which are

 9   administrative, not criminal.     Further, providing the plaintiffs

10   with an inventory of the boxes would be disastrous for attempting to

11   verify what may be false claims for valuables, which the FBI has

12   already received, as the FBI could no longer distinguish between

13   someone who knew what was in a box because it was his, and someone

14   who opportunistically pretended to be that person after reading what

15   had actually been found in that box.

16        E.   PLAINTIFFS HAVE FAILED TO SHOW A RISK OF SPOILATION
17        Having waited more than three weeks after the execution of the

18   USPV warrants to contact the government, plaintiffs now demand

19   urgently a TRO purportedly to prevent spoilation.        The inventory

20   search has been completed.    The government has no plans to destroy

21   or alter the seized safety deposit boxes.       (Palmerton Decl. ¶ 2.)

22   Plaintiffs have failed to show at this late date any risk of

23   irreparable harm warranting a TRO.

24        F.   PLAINTIFFS HAVE NOT DEMONSTRATED LIKELIHOOD OF SUCCESS ON
               THE MERITS
25
          Ordinarily, Rule 41(g) is used to seek the return of seized
26
     property after an indictment has been issued.       Ramsden v. United
27
     States, 2 F.3d 322, 324 (9th Cir. 1993).       District Courts, however,
28

                                          7
 Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 12 of 40 Page ID #:124



 1   have the power to entertain motions to return property seized by the

 2   government when no criminal proceedings are pending against a

 3   movant.   Id.   “These motions are treated as civil equitable

 4   proceedings, and, therefore, a district court must exercise ‘caution

 5   and restraint’ before assuming jurisdiction.”       Id. (quoting Kitty’s

 6   East v. United States, 905 F.2d 1367, 1370 (10th Cir. 1990)); see

 7   also Blinder, Robinson & Co., Inc. v. United States, 897 F.2d 1549,

 8   1557 (10th Cir. 1990) (“resort to the court’s equitable powers to

 9   challenge the constitutionality of a search and to obtain the return

10   of property should be reserved for extraordinary situations, not

11   ordinary ones”); Kiesel Company, Inc. v. Householder, 879 F.2d 385,

12   389 (8th Cir. 1989)(such remedies “are extraordinary, and they must

13   be used with restraint”); Meier v. Keller, 521 F.2d 548, 554 (9th

14   Cir. 1975 (the court should only employ the “unique power” of an

15   exercise of its equitable jurisdiction, if at all, with “caution and

16   restraint”).

17        The Ninth Circuit has noted that in order to “prevent the

18   district courts from exercising their equitable jurisdiction too

19   liberally,” certain factors must be considered before the district

20   court can reach the merits of a pre-indictment Rule 41(g) motion.

21   Ramsden, 2 F.3d at 324.    These factors include:

22        1)    Whether the movant has an individual interest in and need

23        for the property he wants returned;

24        2)    Whether the movant would be irreparably injured by denying

25        return of the property;

26        3)    Whether the movant has an adequate remedy at law for the

27        redress of grievances; and

28        4)    Whether the government displayed a callous disregard for

                                          8
 Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 13 of 40 Page ID #:125



 1        the constitutional rights of the movant.

 2   Id. at 325 (citing Richey v. Smith, 515 F.2d 1239, 1243-44 (5th Cir.

 3   1975); Kiesel Company, Inc., 879 F.2d at 387 (Movant must establish

 4   callous disregard of the Fourth Amendment, irreparable injury if

 5   relief is not granted, and lack of an adequate remedy at law);

 6   Kitty’s East, 905 F.2d at 1370-71 (Movant must establish irreparable

 7   injury if he is deprived of his property and lack of an adequate

 8   remedy at law).

 9        Here, the anonymous plaintiffs have not demonstrated

10   irreparable injury if the items they claim were in their boxes are

11   not returned.   Moreover, they do have other remedies.        They could,

12   for example, make an administrative claim to the FBI for the return

13   of their claimed property—-they just do not want to.        Similarly,

14   they could challenge the seizure of the contents of the boxes in

15   either a criminal cases against them, or in forfeiture proceedings

16   against the contents.   Of course, the anonymous plaintiffs have made

17   it difficult to discuss the likelihood of these events by refusing

18   to identify themselves.

19        It would be reckless for the Court to order the return of any

20   property here, for the Court has no way of knowing whether the

21   anonymous plaintiffs actually have a property interest in anything.

22   Plaintiffs act as though mere possession of a key that fits a box is

23   “proof” that the property within it should be given to the lawyer

24   who brings the key, but that is naive.      It would only cost a few

25   dollars to duplicate existing safety deposit box keys, which could

26   lead to multiple claims for the same property.       One criminal box

27   holder could give duplicate keys to a confederate to claim the

28   contents through unwitting plaintiff’s counsel, and then come

                                          9
 Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 14 of 40 Page ID #:126



 1   forward himself with the genuine keys later and sue the government

 2   for the “loss” of the valuables in the box when the FBI could not

 3   produce them a second time.

 4        Finally, as discussed previously, there has been no violation

 5   of plaintiffs’ rights, let alone a callous one:        the contents of the

 6   boxes were taken in accordance with the procedures set forth in a

 7   federal criminal seizure warrant issued by a magistrate.

 8   Accordingly, the anonymous plaintiffs’ Rule 41(g) motion will fail.

 9        G.   PLAINTIFFS MISUNDERSTAND THE FBI’S CLAIMS PROCEDURE
10        Plaintiffs misunderstand the FBI’s “claims” procedure that is

11   currently underway.   The government posted a notice at USPV after

12   executing the seizure warrant on the nests of safety deposit boxes

13   that invited, but did not compel, box holders to contact the FBI to

14   make a claim to the property.     Upon receiving information from a box

15   holder, the FBI attempts to determine whether the person making the

16   contact is, in fact, the owner of the box, and lawfully owns the

17   items inside.   Box holders previously gained access to their boxes

18   at USPV through biometric verification, such as a retinal or hand-

19   geometry scans, which can only be done in person.        Yet plaintiffs

20   seek property they claim is theirs without subjecting themselves to

21   any verification procedure other than their anonymous assertions to

22   their lawyers that certain boxes are theirs, and possession of a key

23   or keys that could easily be duplicated, altered, transferred, or

24   stolen.   While plaintiffs may argue that they also described the

25   “contents” of the boxes, that is not meaningful when most of the

26   non-empty boxes contain cash, and the plaintiffs have declined to

27   state how much they stored in their claimed boxes.

28

                                         10
 Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 15 of 40 Page ID #:127



 1        The FBI’s claims procedure, which is not compulsory, is not

 2   typically provided when the government seizes property during the

 3   execution of a warrant.    Accordingly, the government is providing

 4   box holders an additional method to claim their property.         Further,

 5   the current procedure has nothing to do with asset forfeiture, but

 6   Plaintiffs have blurred the distinction between the claims procedure

 7   and asset forfeiture.   While particular box items could be the

 8   subject of later asset forfeiture proceedings, it is equally the

 9   case that items within the boxes may never be the subject of any

10   asset forfeiture proceedings.     Put simply, the current claims

11   procedure involves all items within a box (including, for example,

12   paperwork) while asset forfeiture does not involve such items and

13   has not yet even commenced.

14        The pertinent asset forfeiture statute, 18 U.S.C. § 983 titled

15   “General Rules for civil forfeiture proceedings,” sets forth the

16   deadlines regarding when the government is required to advise

17   parties of forfeiture proceedings.       As to administrative forfeiture

18   proceedings (referred to in the statute as “nonjudicial civil

19   forfeiture proceedings”), which are administrative proceedings

20   initiated by a seizing agency like the FBI, “the Government is

21   required to send written notice to interested parties [such as the

22   box holders here] . . . in a manner to achieve proper notice . . .

23   and in no case more than 60 days after the date of the seizure.”          18

24   U.S.C. § 983(a)(1)(A)(i).    Using the March 22, 2021 commencement of

25   the execution of the search warrant as the date of the seizure, the

26   notice must be sent within 60 days thereafter, by May 21, 2021.          In

27   addition, “[i]f the identity or interest of a party is not

28   determined until after the seizure . . . , notice shall be sent to

                                         11
 Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 16 of 40 Page ID #:128



 1   such interested party not later than 60 days after the determination

 2   by the Government of the identity of the party or the party’s

 3   interest.”   18 U.S.C. § 983(a)(1)(A)(v).      The notice of the

 4   commencement of administrative forfeiture is sent by letter.

 5        Should the recipient wish to contest the seizing agency’s

 6   administrative forfeiture of the asset, then a claim contesting the

 7   administrative forfeiture of the asset, in the form required by the

 8   statute, must be submitted within the deadline set forth in the

 9   notice letter (typically 35 days after the notice is sent) with the

10   seizing agency.   18 U.S.C. § 983(a)(2)(B) and (C).       If a box holder

11   files a claim contesting forfeiture of the property in the

12   administrative forfeiture proceeding, then the government must file

13   a judicial civil forfeiture action within 90 days after the claim

14   contesting forfeiture is submitted to the seizing agency or else

15   return the property.   18 U.S.C. § 983(a)(3)(A) and (B).

16        As a result of Plaintiffs’ misunderstanding of the FBI’s

17   current claims procedures, plaintiffs mistakenly seek a TRO and

18   injunction on asset forfeiture issues, as reflected in paragraphs 4

19   through 7 in their proposed order granting temporary restraining

20   order.   Docket 6-8 at 2:22-3:10.    That request is improper in light

21   of the fact that the “claims” procedure plaintiffs challenge has

22   nothing to do with the rights a box holder can assert to contest any

23   future asset forfeiture proceedings the government may decide to

24   commence.    The box holders have shown no likelihood of irreparable

25   injury, which is required for extraordinary injunctive relief, when

26   they can assert their rights to contest any future forfeiture

27   proceedings the government may initiate.

28

                                         12
 Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 17 of 40 Page ID #:129



 1        H.   NO SPECIAL MASTER IS WARRANTED

 2        Because the plaintiffs’ ex parte application for a TRO fails as

 3   described above, there is no need to consider their alternative

 4   request to appoint a special master.      Nevertheless, the FBI is

 5   perfectly capable of returning third-party belongings, as they do in

 6   myriad instances, and the plaintiffs have also failed to justify the

 7   extraordinary expense of a special master.       Cf., Burlington N. R.

 8   Co. v. Wash. Dep’t of Revenue, 934 F.2d 1064, 1071 (9th Cir.

 9   1991) (prior version of Rule 53 applies only in exceptional

10   circumstances); Advisory Committee Notes to 2003 Amendment to Fed.

11   R. Civ. P. 53 (“The core of the original Rule 53 remains, including

12   its prescription that appointment of a master must be the exception

13   and not the rule.”); Fed. Jud. Ctr., Manual for Complex Litigation §

14   11.52 (4th ed. 2004) (“Reference to a special master must be the

15   exception and not the rule.”).     There are no exceptional

16   circumstances here that provide a sufficient basis to appoint a

17   special master.

18        I.   PLAINTIFFS SHOULD NOT BE PERMITTED TO PROCEED ANONYMOUSLY

19        The “use of fictitious names runs afoul of the public’s common

20   law right of access to judicial proceedings . . . and Rule 10(a)’s

21   command that the title of every complaint ‘include the names of all

22   the parties’.” Does I thru XXIII v. Advanced Textile Corp., 214 F.3d

23   1058, 1067 (9th Cir. 2000) (citing Nixon v. Warner Commc’ns, Inc.,

24   435 U.S. 589, 598–99 (1978); EEOC v. Erection Co., 900 F.2d 168, 169

25   (9th Cir. 1990); Fed. R. Civ. P. 10(a)). “The normal presumption in

26   litigation is that parties must use their real names.” Doe v.

27   Kamehameha Sch./Bernice Pauahi Bishop Estate, 596 F.3d 1036, 1042

28   (9th Cir. 2010); see also United States v. Stoterau, 524 F.3d 988,

                                         13
 Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 18 of 40 Page ID #:130



 1   1012 (9th Cir. 2008) (“As a general rule, the identity of the

 2   parties in any action, civil or criminal, should not be concealed

 3   except in an unusual case, where there is a need for the cloak of

 4   anonymity.”). “Nevertheless, many federal courts, including the

 5   Ninth Circuit, have permitted parties to proceed anonymously when

 6   special circumstances justify secrecy.” Advanced Textile Corp., 214

 7   F.3d at 1067.   In this circuit, a party is “allow[ed] . . . to use

 8   pseudonyms in the ‘unusual case’ when nondisclosure of the party’s

 9   identity ‘is necessary . . . to protect a person from harassment,

10   injury, ridicule or personal embarrassment.’” Id. (quoting United

11   States v. Doe, 655 F.2d 920, 922 n.1 (9th Cir. 1981)).         Thus, “a

12   party may preserve his or her anonymity in judicial proceedings in

13   special circumstances when the party’s need for anonymity outweighs

14   prejudice to the opposing party and the public’s interest in knowing

15   the party’s identity.” Id. at 1068.      “The court must also determine

16   the precise prejudice at each stage of the proceedings to the

17   opposing party, and whether proceedings may be structured so as to

18   mitigate that prejudice.”    Id.   “Finally, the court must decide

19   whether the public’s interest in the case would be best served by

20   requiring that the litigants reveal their identities.” Id.

21   Ultimately, “[t]he question is one of balance.”        Jane Roes 1-2 v.

22   SFBSC Mgmt., LLC, 77 F. Supp. 3d 990, 993 (N.D. Cal. 2015).

23   “Applying this balancing test, courts have permitted plaintiffs to

24   use pseudonyms . . . when anonymity is necessary to preserve privacy

25   in a matter of sensitive and highly personal nature ....” Advanced

26   Textile Corp., 214 F.3d at 1068 (internal quotation marks and

27   citations omitted).

28

                                         14
 Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 19 of 40 Page ID #:131



 1        Typically pseudo-anonymity (i.e., the parties and the court

 2   know the identity of the plaintiff, but it does not appear in the

 3   public record) has been granted when the plaintiff has been the

 4   victim of sexual abuse.    True anonymity (what plaintiffs seek, where

 5   neither the Court nor defendant even know the identity of the

 6   claimant) has almost never been granted because in most cases it is

 7   impossible to resolve the disputed facts without the defendant

 8   knowing the identity of the plaintiff in order to investigate the

 9   plaintiff’s claims.   Indeed, even in the case relied upon by

10   plaintiffs, Advanced Textile Corp., the Ninth Circuit merely ruled

11   that at an early stage of the litigation the balancing test tipped

12   in favor of anonymity and expressly held that the district court

13   would have to revisit the decision at later, more fact-intensive

14   stages of the litigation.    214 F.3d at 1068.     In that case, the risk

15   of unfair retaliation was clear because the plaintiffs had

16   demonstrated that laborers who complained of unfair working

17   conditions were fired, blackballed by employers, and deported to

18   China where they faced imprisonment for failing to make good on the

19   debts they incurred to labor recruiters.       Further, at that early

20   stage of litigation in Advanced Textile Corp., the identities of the

21   particular plaintiffs was less important because they were

22   complaining about work place practices and policies, not how they

23   individually were treated.

24        Here, in contrast, the particular facts concerning each

25   claimant are critical right from the beginning.        First, there is the

26   need to verify that the plaintiffs really are the box holders they

27   claim to be, which is especially troublesome given USPV’s anonymous

28   business model.   Second, there is the need to determine whether or

                                         15
 Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 20 of 40 Page ID #:132



 1   not the claimants lawfully possessed the items in the boxes they

 2   claim; the public interest is not served by returning criminal

 3   proceeds to criminals.    Third, there has been no showing that the

 4   government retaliates against claimants for making a claim.          To be

 5   sure, the government will investigate claims to determine if they

 6   have merit.   And the government will conduct criminal investigations

 7   where it has reason to believe that serious offenses have been

 8   committed, but that depends on what was in the box, not on whether

 9   there was a claim for that box.     Finally, a claimant only has to

10   fear a criminal prosecution if, in fact, he is a criminal and the

11   government can develop proof beyond a reasonable doubt of that.

12   This is unlike the situation in Advanced Textile Corp. where merely

13   making an unfair workplace claim would be sufficient to get a

14   plaintiff fired, blackballed, and deported to face possible

15   imprisonment for non-payment of recruiting fees.        Indeed, far from

16   using anonymity to protect the powerless as in Advanced Textile

17   Corp., plaintiffs hope to use it to protect rich criminals from the

18   consequences of their crimes, and to keep their ill-gotten gains.

19   In this topsy-turvy world, plaintiffs would be privileged by their

20   criminality and treated better than honest citizens who rented boxes

21   at USPV, perhaps only because they lived around the corner, and

22   granted the unusual privilege of litigating anonymously.         Finally,

23   plaintiffs’ desire to litigate anonymously would be as unworkable as

24   it would be unfair.   There is no way the government could even

25   determine that the plaintiffs were the true box holders, let alone

26   that they lawfully owned the contents of the identified boxes,

27   without knowing their identities.

28

                                         16
 Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 21 of 40 Page ID #:133



 1        J.   CONCLUSION

 2        The government seized the nests of safety deposit boxes because

 3   there was overwhelming evidence that USPV was a criminal business

 4   that conspired with its criminal clients to distribute drugs,

 5   launder money, and structure transactions to avoid currency

 6   reporting requirements, among other offenses.       This has been borne

 7   out by the results of the inventory of the safety deposit boxes,

 8   which yielded fentanyl, OxyContin, firearms--and mostly huge stacks

 9   of $100 bills to which drug dogs alerted.       To be sure, some of the

10   customers of USPV are honest citizens to whom the government wishes

11   to return their property.    But the majority of the box holders are

12   criminals who used USPV’s anonymity to hide their ill-gotten wealth.

13   To distinguish between honest and criminal customers, the government

14   must examine the specific facts of each claim, precisely what the

15   anonymous plaintiffs want to prevent by refusing to disclose their

16   identities.   The Executive Branch is tasked with investigating

17   criminal leads.   The public interest demands that the government

18   pursue these leads vigorously.     Plaintiffs have failed to establish

19   the likelihood of irreparable harm or success on the merits, or that

20   their proposed injunction is in the public interest, among other

21   requirements.   Accordingly, their ex parte application should be

22   denied.

23

24

25

26

27

28

                                         17
 Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 22 of 40 Page ID #:134



 1                       DECLARATION OF AUSA ANDREW BROWN

 2          I, Andrew Brown, declare as follows:

 3          1.   I am the Criminal Assistant United States Attorney

 4   assigned to the investigation around U.S. Private Vaults.

 5          2.   I sought and obtained a sealed federal seizure warrant for

 6   certain business equipment at U.S. Private Vaults including the

 7   nests of safety deposit boxes there.      The warrant is still sealed,

 8   but the sealing order permits the executing agents to serve it, as

 9   they are obliged to.

10          3.   The affidavit in support of the warrant and the warrant

11   itself discussed the agents inventorying the property contained in

12   the individual safety deposit boxes within the nests, in accordance

13   with the written inventory policies of the seizing agency, here the

14   FBI.    They also discussed looking for contact information for the

15   boxholders to notify them of the seizure so that they could seek the

16   return of their property.

17          4.   I have attached a copy of the indictment against USPV.

18          I declare under penalty of perjury under the laws of the United

19   States of America that the foregoing is true and correct and that

20   this declaration is executed at Los Angeles, California, on April

21   16, 2021.
                                                       /s Andrew Brown
22                                                     AUSA ANDREW BROWN
23

24

25

26

27

28
                                          1
 Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 23 of 40 Page ID #:135



 1                      DECLARATION OF SA JUSTIN PALMERTON

 2          I, SA Justin Palmerton, declare as follows:

 3          1.   I am a Special Agent with the FBI.

 4          2.   I personally participated in the inventorying of the

 5   contents of the safety deposit boxes at U.S. Private Vaults.          The

 6   inventory was completed on March 26, 2021.       No further inventory

 7   inspection occurred after that date, nor would it make any sense:

 8   it was a tremendous amount of work and it has already been done.

 9   Similarly, there are no plans to destroy or throw away the items

10   currently stored at the FBI—including the boxes themselves—as

11   plaintiffs state they fear.

12          3.   While inventorying the contents of the safety deposit

13   boxes, agents recovered drugs including fentanyl and OxyContin,

14   firearms including a Glock, and a variety of ways of storing wealth

15   anonymously, such as gold bullion and especially cash, usually in

16   $100 bills.    Most of the boxes which were not empty contained stacks

17   of $100 bills; many of the boxes were filled with such stacks.          The

18   largest boxes typically contained over $1 million in cash each.

19   Drug detecting dogs alerted to most of the stashes of cash, but not

20   all.

21          4.   According to the FBI’s records, the boxes claimed by the

22   plaintiffs Does 1-6 all contained cash, ranging from hundreds of

23   thousands of dollars at the low end to over one million dollars at

24   the high, and drug detecting dogs alerted to all the cash, except

25   for one box in which the cash was vacuum-packed.        In my training and

26   experience, drug traffickers sometimes vacuum-pack cash and other

27   items specifically to foil drug detecting dogs.

28
                                          1
 Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 24 of 40 Page ID #:136



 1        5.     Contrary to the plaintiffs’ assertions, there is no

 2   practice or policy of conducting a “criminal” investigation on each

 3   box or claim, which are treated individually.       No criminal

 4   investigation is undertaken absent suspicion.       So boxes containing

 5   items normally stored in a safety deposit box—important papers and

 6   jewelry, for example—are not criminally investigated.          Conversely,

 7   boxes containing suspiciously large sums of cash to which drug

 8   detecting dogs alert will be.

 9        6.     The FBI has already verified that at least one claim it

10   received for the contents of a box was actually made by a person who

11   had never rented a box at USPV, and had no connection to USPV, but

12   hoped for a windfall.

13        7.     The FBI has already begun returning the contents of boxes

14   to verified claimants.

15        8.     The warrants executed on USPV were served by leaving them

16   at that location with an inventory of the items taken.

17        I declare under penalty of perjury under the laws of the United

18   States of America that the foregoing is true and correct and that

19   this declaration is executed at Los Angeles, California, on April

20   16, 2021.
                                              /s Justin Palmerton
21                                            SA JUSTIN PALMERTON
22

23

24

25

26

27

28

                                          2
                                                                                          FILED
     Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 25 of 40CLERK,Page       IDCOURT
                                                                              U.S. DISTRICT #:137
                                                                                  03/09/2021
                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                       DM
                                                                                BY: ___________________ DEPUTY

1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                           FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                    January 2020 Grand Jury

11     UNITED STATES OF AMERICA,                      CR 2:21-cr-00106-MCS

12                  Plaintiff,                        I N D I C T M E N T

13                         v.                         [18 U.S.C. § 1956(h): Conspiracy
                                                      to Launder Money; 21 U.S.C. § 846:
14     U.S. PRIVATE VAULTS, INC.,                     Conspiracy to Distribute
         California Corporate                         Controlled Substances; 18 U.S.C.
15       Number C3405297,                             371: Conspiracy to Structure
                                                      Transactions; 18 U.S.C.
16                  Defendant.                        § 982(a)(1), 21 U.S.C. §§ 853 and
                                                      881(a)(6), 28 U.S.C. § 2461(c) and
17                                                    31 U.S.C. § 5317(c): Criminal
                                                      Forfeiture]
18
19            The Grand Jury charges:
20                                             COUNT ONE
21                                     [18 U.S.C. § 1956(h)]
22     A.     INTRODUCTORY ALLEGATIONS
23            1.     At times relevant to this Indictment:
24                   a.    Defendant U.S. PRIVATE VAULTS, INC. (“USPV”), a Nevada
25     Corporation registered with the California Secretary of State, was in
26     the business of renting safety deposit boxes to individuals who
27     wished to do so anonymously.
28                   b.    Co-conspirator USPV Officer was an officer of USPV and


                                          EXHIBIT
     Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 26 of 40 Page ID #:138



1      one of its owners.     USPV Officer dealt in marijuana, in violation of

2      the laws of California, as well as cocaine.

3                 c.     Co-conspirator USPV Manager was the manager of USPV.

4      USPV Manager helped USPV Officer arrange drug deals within USPV, and

5      helped USPV customers avoid detection by law enforcement, including

6      by advising them to structure their cash purchases to avoid reporting

7      requirements.

8                 d.     Co-conspirator Gold Business was a dealer in precious

9      metals and jewelry, and shared the same space as USPV, as well as
10     some employees.     Gold Business helped USPV customers convert their
11     cash into gold, and structured their cash transactions to avoid
12     federal reporting requirements.
13                e.     Co-conspirator USPV Representative One was a
14     representative of USPV, and an owner of co-conspirator Gold Business.
15     USPV Representative One instructed USPV customers how to structure
16     transactions to avoid federal reporting requirements.
17                f.     Co-conspirator USPV Representative Two was a
18     representative of USPV, and an owner of co-conspirator Gold Business.
19     USPV Representative Two instructed USPV customers how to structure

20     transactions to avoid federal reporting requirements.

21     B.    THE OBJECTS OF THE CONSPIRACY

22           2.   Beginning in or before 2019, and continuing through the

23     date of this Indictment, in Los Angeles County, within the Central

24     District of California, and elsewhere, defendant USPV conspired with

25     others known and unknown to the Grand Jury to launder money, in

26     violation of Title 18, United States Code, Section 1956, namely:

27                a.     to knowingly conduct and attempt to conduct financial

28     transactions involving the proceeds of a specified unlawful activity,

                                            2
     Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 27 of 40 Page ID #:139



1      that is, the distribution of controlled substances, with the intent

2      to promote the carrying on of that specified unlawful activity, in

3      violation of Title 18, United States Code, Section 1956(a)(1)(A)(i);

4                 b.    to knowingly conduct and attempt to conduct financial

5      transactions involving the proceeds of specified unlawful activity,

6      that is, the distribution of controlled substances, knowing that the

7      transactions were designed in whole or in part to conceal and

8      disguise the nature, location, source, ownership, and control of the

9      proceeds of specified unlawful activity, in violation of Title 18,
10     United States Code, Section 1956(a)(1)(B)(i); and
11                c.    to knowingly conduct and attempt to conduct financial
12     transactions involving the proceeds of specified unlawful activity,
13     that is, the distribution of controlled substances, knowing that the
14     transactions were designed in whole or in part to avoid a transaction
15     reporting requirement under Federal law, in violation of Title 18,
16     United States Code, Section 1956(a)(1)(B)(ii).
17     C.    MANNER AND MEANS OF THE CONSPIRACY

18           3.   The objects of the conspiracy were carried out and were to
19     be carried out, in substance, as follows:

20                a.    Defendant USPV would adopt business practices that

21     attracted customers in possession of proceeds from criminal offenses,

22     including drug trafficking, and not law-abiding persons.           Such

23     practices included: (1) touting the anonymity of the safety deposit

24     rentals that defendant USPV would provide, including by advertising

25     “we don’t even want to know your name”; (2) boasting that, unlike

26     banks, its anonymous safety deposit box rentals did not require

27     customer information that “can be easily accessed by government

28     agencies (such as the IRS)”; (3) making arrangements for the payment

                                            3
     Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 28 of 40 Page ID #:140



1      of the rental fees in cash and other ways that would be untraceable;

2      (4) issuing safety deposit box keys that were unmarked and unnumbered

3      so that law enforcement could not determine that the keys unlocked

4      safety deposit boxes at USPV; and (5) charging safety deposit box

5      rental rates several times higher than those at banks.

6                 b.    USPV Officer would capitalize defendant USPV with the

7      proceeds of his illegal drug trafficking.

8                 c.    USPV Officer would invite other drug traffickers who

9      knew and trusted him because of his illegal drug trafficking to store
10     the proceeds of their drug trafficking at defendant USPV.
11                d.    Employees of defendant USPV would conduct counter
12     surveillance of the neighborhood and warn customers when they
13     observed law enforcement.
14                e.    Agents of defendant USPV would instruct customers to
15     structure transactions to avoid currency transaction reports
16     including by purchasing gold and other precious metals through Gold
17     Business, which would structure transactions and not file required
18     currency reports.
19                f.    If agents of defendant USPV learned that law

20     enforcement was interested in searching or seizing the contents of a

21     particular customer’s safety deposit box, they would attempt to warn

22     the customer, delay law enforcement, or even remove all but a nominal

23     amount of cash from the box for the customer, to prevent law

24     enforcement from discovering and seizing the bulk of the cash.

25                g.    Defendant USPV would deposit the cash proceeds it

26     received from its customers for safety deposit box rentals, which

27     included proceeds from the distribution of controlled substances,

28     into its bank account, and then use those proceeds to maintain USPV’s

                                            4
     Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 29 of 40 Page ID #:141



1      anonymous storage facilities for its criminal customers.

2                 h.    USPV Officer and USPV Manager would negotiate drug

3      deals illegal under California law within the secured space of USPV,

4      and USPV Officer would store the cash proceeds from drug deals within

5      a safety deposit box at USPV.

6                 i.    USPV Manager would accept cash purportedly from

7      illegal drug sales, and structure transfers of it to Gold Business in

8      amounts not greater than $10,000 at a time in exchange for wire

9      transfers that purported to be for the sale of precious metals.
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                            5
     Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 30 of 40 Page ID #:142



1                                         COUNT TWO

2                                    [21 U.S.C. § 846]

3              4.   The Grand Jury realleges paragraph 1 of this Indictment

4      here.

5      A.    OBJECTS OF THE CONSPIRACY

6            5.     Beginning in or before 2019, and continuing through the

7      date of this Indictment, in Los Angeles County, within the Central

8      District of California, and elsewhere, defendant U.S. PRIVATE VAULTS,

9      INC. conspired with others known and unknown to the Grand Jury to
10     distribute controlled substances, including marijuana, a Schedule I
11     controlled substance, and cocaine, a Schedule II narcotic drug
12     controlled substance, in violation of Title 21, United States Code,
13     Sections 841(a)(1), (b)(1)(C), and (b)(1)(D).
14     B.    MANNER AND MEANS OF THE CONSPIRACY

15           6.     The objects of the conspiracy were carried out, and to be

16     carried out, as described in paragraph 3 of this Indictment, which

17     the Grand Jury realleges here.

18     C.    OVERT ACTS
19           7.     In furtherance of the conspiracy and to accomplish the

20     objects of the conspiracy, on or about the following dates, defendant

21     USPV, acting through its officers and managers, committed various

22     overt acts within the Central District of California, including but

23     not limited to the following:

24           Overt Act No. 1:    On June 28, 2019, USPV Manager distributed

25     within USPV’s business location six different butane hash oil vape

26     cartridges containing THC to someone he believed to be a drug

27     trafficker, but who was, in fact, a confidential informant working

28     with law enforcement (“Confidential Informant 3”), as samples of what

                                            6
     Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 31 of 40 Page ID #:143



1      defendant USPV could provide in bulk.

2            Overt Act No. 2:    On July 26, 2019, USPV Officer met

3      Confidential Informant 3 within USPV to sell him 1,000 vape

4      cartridges containing THC.      USPV Officer delivered the cartridges in

5      the parking lot of USPV, and received in exchange $8,000 in cash

6      within USPV’s business location.

7            Overt Act No. 3:    On or about December 11, 2019, during

8      discussions for the sale of cocaine, USPV Officer instructed the

9      buyer, Confidential Informant 3, to use a wireless communication
10     application called “Signal,” which is encrypted to communicate with
11     him regarding the transaction.
12           Overt Act No. 4:    On or about December 16, 2019, USPV Officer

13     instructed Confidential Informant 3 to come to USPV to complete the

14     exchange.

15           Overt Act No. 5:    On or about December 16, 2019, USPV Manager

16     called Confidential Informant 3 and explained that co-conspirator

17     USPV Officer was not being careful enough, and could bring unwanted

18     law enforcement attention to defendant USPV by conducting this drug
19     deal onsite.

20           Overt Act No. 6:    On or about December 18, 2019, USPV Officer

21     sold an ounce of cocaine to Confidential Informant 3 through

22     intermediaries.

23

24

25

26

27

28

                                            7
     Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 32 of 40 Page ID #:144



1                                        COUNT THREE

2                                    [18 U.S.C. § 371]

3            8.      The Grand Jury realleges paragraph 1 of this Indictment

4      here.

5      A.      OBJECTS OF THE CONSPIRACY

6              9.    Beginning in or before 2019, and continuing through the

7      date of this Indictment, in Los Angeles County, within the Central

8      District of California, and elsewhere, defendant U.S. PRIVATE VAULTS,

9      INC. conspired with others known and unknown to the Grand Jury to
10     knowingly and for the purpose of evading the reporting requirements
11     of Section 5331 of Title 31, United States Code, and the regulations
12     promulgated thereunder: (1) cause and attempt to cause a nonfinancial
13     trade or business to fail to file a report required under Section
14     5331 of Title 31, and any regulation prescribed under any such
15     Section, in violation of Title 31, United States Code, Section
16     5324(b)(1); and (2) structure, assist in structuring, and attempt to
17     structure and assist in structuring, transactions with one or more
18     nonfinancial trades or businesses, in violation of Title 31, United
19     States Code, Section 5324(b)(3).

20     B.      MANNER AND MEANS OF THE CONSPIRACY

21             10.   The objects of the conspiracy were carried out, and to be

22     carried out, as described in paragraph 3 of this Indictment, which

23     the Grand Jury realleges here.

24     C.      OVERT ACTS

25             11.   In furtherance of the conspiracy and to accomplish the

26     objects of the conspiracy, on or about the following dates, defendant

27     USPV, acting through its officers and managers, committed various

28     overt acts within the Central District of California, including but

                                            8
     Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 33 of 40 Page ID #:145



1      not limited to the following:

2            Overt Act No. 1:    On December 4, 2019, Gold Business sold

3      jewelry for $11,900 in cash to a customer of USPV who was also a

4      confidential informant working with law enforcement (“Confidential

5      Informant 1”), and did not file the required IRS Form 8300.

6            Overt Act No. 2:    On January 13, 2020, USPV Representative One

7      told a customer of USPV who was also a confidential informant working

8      with law enforcement (“Confidential Informant 4”), and who expressed

9      an interest in buying $20,000 worth of precious metals in cash, to
10     purchase only $10,000 at a time to avoid paperwork.
11           Overt Act No. 3:    On January 28, 2020, USPV Representative Two

12     told a DEA agent who was posing as a USPV customer and said he wanted

13     to purchase $18,000 in gold, “I recommend you stay under $10,000 in

14     cash and then you could just do some one day, and a few days later

15     you could do the other,” and explained, “If you buy less than $10,000

16     then there's no form.”

17           Overt Act No. 4:    On January 29, 2020, USPV Manager instructed

18     Confidential Informant 3, who wanted to buy gold to pay a “skante”
19     debt “down south,” meaning a debt in Mexico for methamphetamine, to

20     keep his purchases under $10,000 each:        “That way you don't have to

21     give no social security, no ID. All that shit goes to the IRS.”            USPV

22     Manager introduced Confidential Informant 3 to co-conspirator USPV

23     Representative One to purchase the gold.

24           Overt Act No. 5:    On January 29, 2020, USPV Representative One

25     explained to Confidential Informant 3 and his friend, who was

26     actually an undercover police officer (“Undercover Officer”), that it

27     was better to space out his cash purchases and keep each one under

28

                                            9
     Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 34 of 40 Page ID #:146



1      $10,000:   “Don't come in every day. . . . what they look for is a

2      pattern of someone who with intention is trying to get around . . .”

3            Overt Act No. 6:    On January 29, 2020, when Undercover Officer

4      explained that he needed more than $10,000 worth of gold quickly,

5      USPV Manager suggested that he split the purchase between himself and

6      Confidential Informant 3, so that each purchase would be under

7      $10,000 individually.     USPV Representative One agreed to the ruse “as

8      long as you hand me the money” separately and fill out receipts for

9      two separate transactions.      USPV Representative One also agreed that
10     Undercover Officer could pick up the total gold purchase alone the
11     following day.
12           Overt Act No. 7:    On January 29, 2020, USPV Representative One

13     accepted first $9,900 in cash from Undercover Officer and then

14     another $5,000 which Undercover Officer handed to Confidential

15     Informant 3, who then handed it to USPV Representative One.

16           Overt Act No. 8:    On January 30, 2020, USPV Representative One

17     delivered nine ounces of gold bullion to Undercover Officer.

18           Overt Act No. 9:    On November 17, 2020, USPV Manager accepted
19     $25,000 in cash from Confidential Informant 3, who said it was from

20     the sale of “skante” (methamphetamine), and structured the transfer

21     of it to Gold Business in exchange for wire transfers of $10,000 and

22     $12,000, purportedly from the sale of gold, to launder the cash.

23

24

25

26

27

28

                                           10
     Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 35 of 40 Page ID #:147



1                                FORFEITURE ALLEGATION ONE

2                                 [18 U.S.C. § 982(a)(1)]

3                 Pursuant to Rule 32.2 of the Federal Rules of Criminal

4      Procedure, notice is hereby given to defendant U.S. PRIVATE VAULTS,

5      INC. that the United States will seek forfeiture as part of any

6      sentence in accordance with Title 18, United States Code, Section

7      982(a)(1), in the event of defendant USPV’s conviction under Count

8      One of this Indictment.

9                 Defendant USPV shall forfeit to the United States the
10     following property:
11                a.   All right, title, and interest in any and all property,

12     real or personal, involved in or traceable to any transaction set

13     forth in Count One of this Indictment, including, without limitation

14     the property set forth in paragraph 3 below; and

15                b.   A sum of money equal to the total value of the property

16     described in subparagraph a above.

17                The Grand Jury finds probable cause to believe that the

18     following property, located at U.S. PRIVATE VAULTS, INC., 9182 WEST
19     OLYMPIC BLVD., BEVERLY HILLS, CA 90212, is subject to forfeiture on

20     the grounds set forth in paragraph 2 above:

21                a.    The business computers;

22                b.    The money counters;

23                c.    The nests of safety deposit boxes and keys;

24                d.    The digital and video surveillance and security

25     equipment; and

26                e.    The biometric scanners.

27                  Pursuant to Title 21, United States Code, Section 853(p),

28     as incorporated by Title 18, United States Code, Section 982(b),

                                           11
     Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 36 of 40 Page ID #:148



1      defendant USPV shall forfeit substitute property, up to the value of

2      the property described in paragraph 2 above if, as the result of any

3      act or omission of defendant USPV, the property described in

4      paragraph 2 above or any portion thereof (a) cannot be located upon

5      the exercise of due diligence; (b) has been transferred, sold to, or

6      deposited with a third party; (c) has been placed beyond the

7      jurisdiction of the court; (d) has been substantially diminished in

8      value; or (e) has been commingled with other property that cannot be

9      divided without difficulty.
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                           12
     Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 37 of 40 Page ID #:149



1                               FORFEITURE ALLEGATION TWO

2                      [21 U.S.C. § 881(a)(6), 28 U.S.C. § 2461(c)

3                                   and 21 U.S.C. § 853]

4            1.   Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby

5      given to defendant U.S. PRIVATE VAULTS, INC. that the United States

6      will seek forfeiture as part of any sentence in accordance with Title

7      21, United States Code, Section 881(a)(6), Title 28, United States

8      Code, Section 2461(c), and Title 21, United States Code, Section 853,

9      in the event of defendant USPV’s conviction under Count Two of this
10     Indictment.
11           2.   Defendant USPV shall forfeit to the United States the
12     following property:
13                a.   All right, title, and interest in any and all property,
14     real or personal:
15                       i.    constituting, or derived from, any proceeds
16     obtained, directly or indirectly, as a result of the offense set
17     forth in Count Two of this Indictment, including, without limitation,
18     the property set forth in paragraph 3 below; or
19                       ii.   used, or intended to be used, in any manner or

20     part, to commit, or to facilitate the commission of the offense set

21     forth in Count Two of this Indictment, including, without limitation,

22     the property set forth in paragraph 3 below; and

23                b.   A sum of money equal to the total value of the property

24     described in subparagraph a above.

25     ///

26

27

28

                                           13
     Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 38 of 40 Page ID #:150



1            3.   The Grand Jury finds probable cause to believe that the

2      following property, located at U.S. PRIVATE VAULTS, INC., 9182 WEST

3      OLYMPIC BLVD., BEVERLY HILLS, CA 90212, is subject to forfeiture on

4      one or more of the grounds set forth in paragraph 2 above:

5                 a.    The business computers;

6                 b.    The money counters;

7                 c.    The nests of safety deposit boxes and keys;

8                 d.    The digital and video surveillance and security

9      equipment; and
10                e.    The biometric scanners.
11           4.   Pursuant to Title 21, United States Code, Section 853(p),
12     as incorporated by Title 28, United States Code, Section 2461(c),
13     defendant USPV shall forfeit substitute property, up to the value of
14     the property described in paragraph 2 above if, as the result of any
15     act or omission of defendant USPV, the property described in
16     paragraph 2 above or any portion thereof (a) cannot be located upon
17     the exercise of due diligence; (b) has been transferred, sold to, or
18     deposited with a third party; (c) has been placed beyond the
19     jurisdiction of the court; (d) has been substantially diminished in

20     value; or (e) has been commingled with other property that cannot be

21     divided without difficulty.

22

23

24

25

26

27

28

                                           14
     Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 39 of 40 Page ID #:151



1                                FORFEITURE ALLEGATION THREE

2                       [31 U.S.C. § 5317(c) and 28 U.S.C. § 2461(c)]

3            1.   Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby

4      given to defendant U.S. PRIVATE VAULTS, INC. that the United States

5      will seek forfeiture as part of any sentence in accordance with Title

6      31, United States Code, Section 5317(c), and Title 28, United States

7      Code, Section 2461(c), in the event of defendant USPV’s conviction

8      under Count Three of this Indictment.

9            2.   Defendant USPV shall forfeit to the United States the
10     following property:
11                a.    All right, title, and interest in any and all property,
12     real or personal, involved in or traceable to the offense set forth
13     in Count Three of this Indictment, including, without limitation, the
14     property set forth in paragraph 3 below; and
15                b.    A sum of money equal to the total value of the property
16     described in subparagraph a above.
17           3.    The Grand Jury finds probable cause to believe that the
18     following property, located at U.S. PRIVATE VAULTS, INC., 9182 WEST
19     OLYMPIC BLVD., BEVERLY HILLS, CA 90212, is subject to forfeiture on

20     the grounds set forth in paragraph 2 above:

21                 a.     The business computers;

22                 b.     The money counters;

23                 c.     The nests of safety deposit boxes and keys;

24                 d.     The digital and video surveillance and security

25     equipment; and

26                 e.     The biometric scanners

27           4.    Pursuant to Title 21, United States Code, Section 853(p),

28     as incorporated by Title 31, United States Code, Section

                                           15
     Case 2:21-cv-03254-MCS-SK Document 16 Filed 04/16/21 Page 40 of 40 Page ID #:152



1      5317(c)(1)(B), and Title 28, United States Code, Section 2461(c),

2      defendant USPV shall forfeit substitute property, up to the value of

3      the property described in paragraph 2 above if, as the result of any

4      act or omission of defendant USPV, the property described in

5      paragraph 2 above or any portion thereof (a) cannot be located upon

6      the exercise of due diligence; (b) has been transferred, sold to, or

7      deposited with a third party; (c) has been placed beyond the

8      jurisdiction of the court; (d) has been substantially diminished in

9      value; or (e) has been commingled with other property that cannot be
10     divided without difficulty.
11                                          A TRUE BILL

12                                                     /S/
13                                          Foreperson

14      TRACY L. WILKISON
        Acting United States Attorney
15

16

17      BRANDON D. FOX
        Assistant United States Attorney
18      Chief, Criminal Division

19      RANEE A. KATZENSTEIN
        Assistant United States Attorney
20      Chief, Major Frauds Section

21      ANDREW BROWN
        Assistant United States Attorney
22      Major Frauds Section

23

24

25

26

27

28

                                           16
